DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 16 March 2022.  Claims 1 and 19-20 are amended.  No additional claims are canceled or added.  Claims 1-22 are pending.

Response to Arguments
Applicant’s arguments (that the cited prior art of record failed to disclose the amended language), see remarks pages 8-13, filed 16 March 2022, with respect to the rejection of claims 1-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection under 35 USC 103 is made including the newly discovered reference Arankalle to teach the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. (U.S. Patent Publication 2016/0253710) in view of Ricci (U.S. Patent Publication 2013/0339991) and Shahraray et al. (U.S. Patent 10,198,748), and further in view of Arankalle et al. (U.S. Patent 8,661,464).

Regarding claim 1, Publicover disclosed a method comprising: 
receiving, from a first media-player device (see Publicover Fig. 1 #142 media device, #140 television | [0144]: customized hardware includes sensors that automatically sense nearby audience | [0141]: custom DVR box automatically recognizes audience members via facial recognition), an indication that a plurality of client systems (see Publicover Fig. 1 #160: plurality of user devices) of a plurality of respective users (see Publicover Fig. 14 #1410, #1412: minor child and adult, i.e. plurality of users | Fig. 22 Alice, Bob, Charlie’s phones coordinate to sync up as a group) are currently proximate to (see Publicover Fig. 13 #1310: user notified of how many users are within a certain radius | [0115]: physical proximity | [0401]: a plurality of users are in the same general physical locations, e.g. in the same room, at the same time) the first media-player device (see Publicover Fig. 1 #142 media device, #140 television | Fig. 23: Alice’s, Bob’s, and Charlie’s devices communicate with Alice’s registered device, e.g. television | [0072]: first device is shared by a plurality of users and alternate device is a mobile device used by a single user), wherein the first media-player device is playing a first media content (see Publicover 0146: TV #140 presents content, e.g. movie | [0141]: DVR interleaves targeted content with live feed) having one or more slots within a time span of the first media content, wherein the one or more slots are reserved for insertion of media-content items (see Arankalle combination below);
accessing, from user profiles associated with the respective users (see Publicover [0401]: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing”), social-networking information (see Publicover [0156]: content selector 208 receives portions of the user profile 202 and present context information which includes the user’s recent communication history, e.g. Skyping | [0261]: user profile includes Facebook posts and likes (see [0288])) of each of the plurality of users (see Publicover [0401]: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | [0161]: presented content is automatically selected based on profile information) based on privacy preferences of the respective user (see Publicover [0097]: filter control of blocking consumer visibility of content based upon preferences in a consumer’s profile | [0254]: user selects what portions of their profile information is included | [0256]: controlling profile information provides the user control over the privacy of their information), wherein the privacy preferences specify what social-networking information are accessible (see Publicover [0254]: user selects what portions of their social network profile information is included | [0256]: controlling profile information provides the user control over the privacy of their information);
accessing, responsive to the received indication, watch-history information of each of the plurality of users from the first media-player device (see Publicover [0401]: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | [0261]: user profile includes history of television shows watched on DVR 1238 (see [0293]) | [0157]: user profile includes user’s consumption preferences | [0250]: user profile includes user’s purchase history) and one or more second media-player devices that each of the plurality of users has previously interacted with, wherein the watch-history information is locally stored in the respective media-player device (see Publicover-Ricci combination below);
selecting one or more media-content items from a plurality of media-content items (see Publicover [0125]: SyncGroup is a plurality of users who join together into a group to synchronize their consumption of content | [0401]: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | [0161]: presented content is automatically selected based on profile information) based on (see Publicover [0401]: “because Alice is viewing her personal Roku™ channel and she has synced up with her friends, her channel automatically delivers Targeted Marketing Content optimized for the group as a whole”) the accessed social-networking information (see Publicover [0156]: content selector 208 receives portions of the user profile 202 and present context information which includes the user’s recent communication history, e.g. Skyping | [0261]: user profile includes Facebook posts and likes (see [0288])) and watch-history (see Publicover [0261]: user profile includes history of television shows watched on DVR 1238 (see [0293])) information of the plurality of users  (see Publicover [0401]: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | [0161]: presented content is automatically selected based on profile information) and the first media content (see Publicover [0151]: determine currently played content in order to provide targeted ad content); and
sending, to the first media-player device, instructions for presenting a customized media content with the first media-player device, wherein the customized media content is generated by inserting the selected media-content items into the first media content, wherein the insertions are determined based on a resulted relevance of the customized media content to the plurality of users (see Publicover-Ricci-Shahraray combination below)

Publicover did not explicitly disclose wherein the watch-history information is accessed from “one or more second media-player devices that each of the plurality of users has previously interacted with, wherein the watch-history information is locally stored in the respective media-player device”, however in a related art of customizing media content for multiple viewers proximate to a television (see Ricci [0118]), Ricci disclosed collecting viewing information from all televisions in a household (see Ricci [0036]).  Ricci described a network enabled television (see Ricci [0083]) that obtains user viewing history information (see Ricci [0083]) from other computational devices on a local network (see Ricci [0084]), e.g. computational devices include a second television (see Ricci [0032]), i.e. “one or more second media-player devices that each of the plurality of users has previously interacted with”.  The intelligent TV includes local storage (see Ricci [0106]) and a communication bus (see Ricci [0110]) connected to a viewer information collection module that collects a variety of viewing history information (see Ricci [0113], Fig. 2 #322, #204) from another network node in the local area network (see Ricci [0125]) and repeats the collection for more network nodes (see Ricci [0129]), i.e. “wherein the watch-history information is locally stored in the respective media-player device”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover and Ricci to further describe how to store watch-history information.  Including Ricci’s teachings regarding local storage would ensure viewing history is available even when not connected to the Internet, thereby increasing reliability of the collection of viewing history data (see Ricci [0036]).

While Publicover disclosed sending instructions for presenting personalized media content (see Publicover [0162]: presenting targeted content), Publicover-Ricci did not explicitly disclose “sending, to the first media-player device, instructions for presenting a customized media content with the first media-player device, wherein the customized media content is generated by inserting the selected media-content items into the first media content, wherein the insertions are determined based on a resulted relevance of the customized media content to the plurality of users”.  However in a related art, Shahraray disclosed an adaptive media playback system (see Shahraray 2:9-14) in which media content is displayed on a DVD player (see Shahraray 8:14-20) and a media presentation is modified (see Shahraray Fig. 4B #414).  The currently playing media presentation is altered by inserting an additional or alternately relevant media segment after the currently playing media segment (see Shahraray 7:53-61). 
The currently playing media segment is interpreted as being functionally equivalent to the claimed “first media content”. The modified media presentation is interpreted as being functionally equivalent to the claimed “customized media content”. The media content items that are inserted into the currently playing media presentation are interpreted as being functionally equivalent to the claimed “selected media-content items”.
Shahraray explained that the media content items for inclusion in the media program are dynamically selected based on relevance to a user profile (see Shahraray 5:37-38) or group of profiles (see Shahraray 7:39-41) as well as relevance to the user’s location, e.g. destination (see Shahraray 5:15-16).  The user profile includes information about the user’s preferences, other profiles (work, home, car), calendar, purchasing history, social networking sites, and other similar users’ profiles (see Shahraray 5:38-63).  
The relevant media content is assembled into a program (see Shahraray 5:64-65) and output to a video playback device (see Shahraray 6:5-7). The currently playing media program is changed dynamically (see Shahraray 7:56-61) and yields a modified media presentation (see Shahraray 7:63-8:10), e.g. a program is first generated that is made up of content A and B and while playing content A, the adaptive system modifies the currently playing program by inserting content D after content A because content D is now more relevant than the previously planned content B (see Shahraray 7:23-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci and Shahraray to further describe how to customize media content being presented to users.  Including Shahraray’s teachings regarding dynamically altering the currently displayed media would increase the system’s flexibility in determining relevant content (see Shahraray 1:60-62).

Publicover-Ricci-Shahraray did not explicitly disclose the first media content “having one or more slots within a time span of the first media content, wherein the one or more slots are reserved for insertion of media-content items”, however in a related art of streaming media (see 5:6-15), Arankalle disclosed presenting ad content “in-stream” as video content is being played (see 6:16-18). The in-stream ad content is inserted in between portions of the media content (see 6:18-21) and videos have at least one advertisement slot which is a span of time in a video that is reserved for presenting advertisements (see 15:20-23), i.e. “having one or more slots within a time span of the first media content, wherein the one or more slots are reserved for insertion of media-content items”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray and Arankalle to further describe how to insert additional content into a media content that is currently playing. Including Arankalle’s teachings would enable an advertiser to select ad content that is influenced by the location of the ad spot in the media content, thereby increasing the targeted effectiveness of the ad content (see Arankalle 1:40-53)

Regarding claim 2, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 1, wherein selecting one or more media-content items is further based on context information (see Publicover [0156]: using context information).
 
Regarding claim 3, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 2, wherein the context information comprises one or more of geographic-location information, time of day, and weather information (see Publicover [0028]: context includes time | [0156]: context information includes time information).
 
Regarding claim 4, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 1, wherein the social-networking information of each of the plurality of users comprises demographic information of the one or more users (see Publicover [0021]: profile includes demographic information).
 
Regarding claim 11, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 1, wherein the one or more media-content items comprise at least one advertisement (see Publicover [0401]: advertisement).
 
Regarding claim 12, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 1, wherein the one or more media-content items comprise at least one recommendation (see Publicover [0357]: recommending different episode).

Regarding claim 13, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 1, wherein at least one of the plurality of media-content items is retrieved from at least one third-party content provider (see Publicover [0514]: third-party content providers).
 
Regarding claim 14, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 13, wherein selecting one or more media-content items is further based on criteria set by the at least one third-party content provider (see Publicover [0303]: third-party content providers provide filtering criteria).
 
Regarding claim 15, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 14, wherein the criteria comprise guidelines for placing the at least one media-content item retrieved from the at least one third-party content provider, the guidelines being retrieved from the at least one third-party content provider (see Publicover [0303]: third-party content providers provide filtering criteria).
 
Regarding claim 16, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 14, wherein the criteria comprise an amount to be paid by the at least one third-party content provider per display of the at least one media-content item retrieved from the at least one third-party content provider (see Publicover [0303]: third-party content providers provide filtering criteria, e.g. penalties and compensation).

Regarding claim 17, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 1, further determining one or more commonalities between the plurality of users (see Publicover [0401]: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | [0161]: presented content is automatically selected based on profile information) based on an analysis of the social-networking information (see Publicover [0156]: content selector 208 receives portions of the user profile 202 and present context information which includes the user’s recent communication history, e.g. Skyping | [0261]: user profile includes Facebook posts and likes (see [0288])) and watch-history information (see Publicover [0261]: user profile includes history of television shows watched on DVR 1238 (see [0293])) of the plurality of users (see Publicover [0125]: SyncGroup is a plurality of users who join together into a group to synchronize their consumption of content | Publicover [0401]: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing”).

Regarding claim 18, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 1, further wherein selecting the one or more media-content items is further based on the determined one or more commonalities (see Publicover [0125]: SyncGroup is a plurality of users who join together into a group to synchronize their consumption of content | Publicover [0401]: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | Publicover [0161]: presented content is automatically selected based on profile information).

Regarding claims 19-20, the claims contain the limitations, substantially as claimed, as described in claim 1 above and are rejected under Publicover-Ricci-Shahraray-Arankalle according to the rationale provided above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci-Shahraray-Arankalle as applied to claim 1 above, and further in view of Gibbon et al. (U.S. Patent 9,137,558). 

Regarding claim 5, Publicover-Ricci-Shahraray-Arankalle disclosed the invention, substantially as claimed, as described in claim 1 above, but did not explicitly disclose “wherein the plurality of users comprise a first user, the first user being registered as an owner of the media-player device, and one or more second users, the one or more second users being registered as guest users of the media-player device”.  However in a related art, Gibbon disclosed detecting multiple users being proximate to a media-player device and that one of the users is a visitor and another is a family member owning the device (see Gibbon Fig. 1, 9:38-57).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray-Arankalle and Gibbon to further describe how to detect and determine relationships of users proximate to the same media-player device.  Using Gibbon's teachings regarding determining one of the users is a guest would ensure that recommendations satisfying the common relationship between the users is more temporary than if all the users are owners and living together. Considering different gradations of relationships would further customize the recommendations and thereby provide a better user-experience.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci-Shahraray-Arankalle-Gibbon as applied to claim 5 above, and further in view of Jung et al. (U.S. Patent Publication 2015/0294634). 

Regarding claim 6, Publicover-Ricci-Shahraray-Arankalle-Gibbon disclosed the method of claim 5, the nodes comprising: a first node corresponding to the owner of the first media-player device; and one or more second nodes corresponding to the one or more guest users of the media-player device (see Gibbon Fig. 1, 9:38-57: detecting multiple users being proximate to a media-player device and that one of the users is a visitor and another is a family member owning the device).  Publicover-Ricci-Shahraray-Arankalle-Gibbon did not explicitly disclose “wherein the online social network comprises a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between them”.
However in a related art, Jung disclosed using a social network graph with a media tracker and media guidance process (see Jung Fig. 1B #1066, [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray-Arankalle-Gibbon and Jung to further describe how the system recognizes user relationships.  Including Jung’s teachings regarding using a social network graph would provide a way to easily understand user relationships, thereby enabling media recommendations based on social relationship in the shared viewing system.  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci-Shahraray-Arankalle-Gibbon-Jung as applied to claim 6 above, and further in view of Hansen et al. (U.S. Patent 9,407,751) and Crull et al. (U.S. Patent Publication 2007/0169165).
 
Regarding claim 7, Publicover-Ricci-Shahraray-Arankalle-Gibbon-Jung disclosed the invention, substantially as claimed, as described in claim 6 above, but did not explicitly disclose wherein social-networking information of the owner comprises one or more affinity coefficients of the first node with respect to one or more second nodes corresponding to the one or more guest users.  
However in a related art, Hansen disclosed detecting nearby users and dynamically adjusting content recommendations (see Hanson 5:24-39), media content refers to video files (see Hanson 5:1-6) and social networking content (see Hanson 9:47-58), combining multiple user profiles (see Hanson 4:3-18) to determine common media content (see Hanson 4:23-26), updating the aggregate family user profile (see Hanson 4:55-67), including a visitor/guest profile in the aggregate profile when a visitor/guest is detected (see Hanson 40:62-67), restricting permissions based on the users (see Hanson 41:1-5), and using different weights, i.e. affinity coefficients, for different user profiles when determining content, e.g. zero weight when a user's interests are not being factored into the recommendation (see Hanson 27:41-54).  Additionally, Hanson’s Fig. 1 described a data processing system with multiple profile modules, Fig. 2 described multiple user profiles, Fig. 3 described displaying multiple types of content, Fig. 7 described a method of generating recommendations for user group, Fig. 8 described a method for creating user group for recommendations and switching between users, Fig. 9 described a method for updating family profile and adjusting content recommendations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray-Arankalle-Gibbon-Jung and Hansen to further describe how to determine the content being recommended.  Including Hansen’s teachings would provide customized content recommendations based on many different combinations and gradations of user relationships without requiring a separate account for each combination, thereby providing a better user-experience without cluttering the device (see Hansen 1:48-65).
While Publicover-Ricci-Shahraray-Arankalle-Gibbon-Jung disclosed visitor accounts and in light of the above teachings regarding restricting permissions and using different recommendation weights based on the users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a visitor is a type of user and the system would factor visitor's interests differently than other users.  However in a related art Crull disclosed guests access fewer features (see Crull [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray-Arankalle-Gibbon-Jung-Hansen and Crull to further describe guest restrictions.  Including different considerations when a visitor is present would improve security of other users’ information while still providing a customized media experience.

Regarding claim 8, Publicover-Ricci-Shahraray-Arankalle-Gibbon-Jung-Hansen-Crull disclosed the method of claim 7, wherein the affinity coefficient is based on one or more edges connecting the first node to the one or more second nodes (see Hansen 4:55-67: dynamically recommending and presenting content based on the particular user or family group present | Hanson 27:41-54: using different weights, i.e. affinity coefficients, for different user profiles when determining content, e.g. increase sports weight when Dad and Jill are present and reducing sports weight when Dad and Jack are present). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray-Arankalle-Gibbon-Jung and Hansen to further describe how to determine the content being recommended.  Including Hansen’s teachings would provide customized content recommendations based on many different combinations and gradations of user relationships without requiring a separate account for each combination, thereby providing a better user-experience without cluttering the device (see Hansen 1:48-65).
 
Regarding claim 9, Publicover-Ricci-Shahraray-Arankalle-Gibbon-Jung-Hansen-Crull disclosed the method of claim 7, wherein selecting one or more media-content items is further based on the one or more user-user affinity coefficients (see Hansen 4:55-67: dynamically recommending and presenting content based on the particular user or family group present | Hanson 27:41-54: using different weights, i.e. affinity coefficients, for different user profiles when determining content, e.g. increase sports weight when Dad and Jill are present and reducing sports weight when Dad and Jack are present). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray-Arankalle-Gibbon-Jung and Hansen to further describe how to determine the content being recommended.  Including Hansen’s teachings would provide customized content recommendations based on many different combinations and gradations of user relationships without requiring a separate account for each combination, thereby providing a better user-experience without cluttering the device (see Hansen 1:48-65).

Regarding claim 10, Publicover-Ricci-Shahraray-Arankalle-Gibbon-Jung-Hansen-Crull disclosed the method of claim 7, wherein the first node is within one degree of separation from each second node in the social graph (see Jung Fig. 1B #1066: social network connection | Jung Fig. 1B #2035: social graph of social network | 0056: social network connection indication indicates that two people should be connected, that two people are friends, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray-Arankalle-Gibbon and Jung to further describe how the system recognizes user relationships.  Including Jung’s teachings regarding using a social network graph would provide a way to easily understand user relationships, thereby enabling media recommendations based on social relationship in the shared viewing system. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci-Shahraray-Arankalle, as applied to claim 1 above, in view of Jung et al. (U.S. Patent Publication 2015/0294634).

Regarding claim 21, Publicover-Ricci-Shahraray-Arankalle disclosed the method of claim 1, but did not explicitly disclose “wherein each of the plurality of users is currently logged into an online social network via a native application associated with the online social network on their respective client system, wherein at least one client system of the plurality of client systems is currently in a wireless communication with the first media-player device via the native applications”.  
However in a related art of establishing a shared viewing experience (see Jung [0070]), Jung disclosed multiple social networking users and determining the proximity of user device to viewing device (see Jung [0051]).  The user profiles include watch history (see Jung [0114]) and social networking information (see Jung Fig. 1C #2054: factor social network connection into media guidance | Jung [0065]: including social network connection preferences when making recommendations) and this information is used when selecting media content for shared viewing among multiple users (see Jung [0070]).   A user’s identity is determined when the user is currently signed into a social network account via a resident app and is currently within direct wireless range of a media device (see Jung [0146]), i.e. “wherein each of the plurality of users is currently logged into an online social network via a native application associated with the online social network on their respective client system, wherein at least one client system of the plurality of client systems is currently in a wireless communication with the media-player device via the native applications”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray-Arankalle and Jung to further describe how user devices communicate with the media-player device.  Including Jung’s teachings regarding using native social networking applications would increase the flexibility with which a user can interact with the shared viewing system.  
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci-Shahraray-Arankalle-Jung, as applied to claim 21 above, in view of Chavez (U.S. Patent 2012/0222135) and further in view of Andres Gutierrez et al. (U.S. Patent Publication 2015/0294221), hereafter referred to as Andres.

Regarding claim 22, Publicover-Ricci-Shahraray-Arankalle-Jung disclosed the method of claim 21, further wherein selecting the one or more media-content items from the plurality of media-content items is further based on one or more commonalities between the plurality of users (see Publicover 0125: SyncGroup is a plurality of users who join together into a group to synchronize their consumption of content | Publicover 0401: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | Publicover 0161: presented content is automatically selected based on profile information).  Publicover-Ricci-Shahraray-Arankalle-Jung did not explicitly disclose that the selection is also based on “a plurality of content-user affinity coefficients, wherein each content-user affinity coefficient is a measure of a probability that a particular user of the plurality of users will interact on the online social network via the native application with the selected media-content item of the plurality of media-content items”.
However in a related art, Chavez disclosed determining commonalities between a plurality of social networking users, e.g. generating contact groups based on social media associations (see Chavez 0059), i.e. “social networking information” and determining two users watch the same tv program (see Chavez 0077), i.e. “watch history information”.  Chavez also disclosed determining numeric content-user affinities (see Chavez 0053: affinity score | Chavez 0056: numeric affinity), presenting content based on content-user affinities (see Chavez 0015). User-content affinities are used when suggesting content and are predictions about the user’s affinity to the content (see Chavez 0054) and about the user’s affinity to perform an activity (see Chavez 0055), e.g. social network interaction (see Chavez 0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray-Arankalle-Jung and Chavez to further describe how content is selected.  Including Chavez’ teachings regarding determining affinities and common interests and using them to recommend content would complement and improve upon existing collaborative filtering and social recommending techniques.  Doing so would also ensure that user-content and user-user suggestions are appropriate to the user’s interests, thereby reducing unwanted content and making the most of the user’s limited time.
While Chavez disclosed that affinities are represented numerically as a score (see Chavez 0053: affinity score | Chavez 0056: numeric affinity), Chavez did not explicitly disclose the content-user affinities are “coefficients”.  However in a related art of determining commonalities between multiple proximate users (see Andres 0062), Andres disclosed the commonalities are represented by affinity coefficients (see Andres 0099) and are calculated using proximity (see Andres 0063), user social graph connectivity (see Andres 0129), profile similarities (see Andres 0125), common behaviors (see Andres 0105), and content usage history (see Andres 0152). Content is recommended based on similarities and affinity coefficients (see Andres 0151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Shahraray-Arankalle-Jung-Chavez and Andres to further describe how content is selected.  Including Andres’ teachings regarding determining similarities and affinity coefficients and using them to recommend content would complement and improve upon existing collaborative filtering and social recommending techniques (see Andres 0064). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        3 May 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452